DETAILED ACTION
1.          Claims 1-18 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 3/04/2020 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.         The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.         Claims 1-3, 4-11, and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2020/0145079 A1 to Marinier et al. (hereinafter “Marinier”).
            Regarding Claim 1, Marinier discloses a method for assigning beams to terminal devices in a communications network, the method being performed by a network node, the method comprising:
     determining an initial set of beams for serving the terminal devices (Marinier: [0048-0050] – corresponds to an initial beam per beam process.), whereby each terminal device is assigned at least one of the beams (Marinier: [0048-0050] – corresponds to an initial beam assignment of a plurality of beam processes, wherein each UE may be operable to perform a plurality of beam processes. See also [0061]. See also [0154-0161] describing the steps for acquiring an initial beam.);
obtaining an indication that further beams, in addition to those in the initial set of beams, are available for serving the terminal devices (Marinier: [0077-0084] – this feature is suggested as a capability of the UE to receive using at most N beam processes, wherein the UE uses a prioritization rule for the number of beams. [0086] describes a semi-static configuration of antenna ports per beam, suggesting an exchange of control messages (indication) for mapping the port(s) to beam(s). [0087] describes an explicit indication for a beam process, and [0088] describes implicit indications. [0170-0171] describes indications for initiating an additional beam process (set of beams).); and
     evaluating whether to expand the initial set of beams with the further beams or not (Marinier: [0170] and [0175-0181] – corresponds to UE determining capability and criterion for adding a beam process or not.), whereby the further beams are assigned to the terminal devices according to a criterion (Marinier: [0170] and [0175-0181] – different criteria for adding a new beam process including loss of signal (radio link failure, RLF) or to increase diversity/multiplexing.), until a resource utilization threshold is reached (Marinier: [0172-0178] – corresponds to a set of (time) resource restrictions defined for a previous beam process and to add a new beam process.).
            Regarding Claim 2, Marinier discloses the method according to claim 1, further comprising: 
     communicating with the terminal devices in the beams assigned to the terminal devices (Marinier: [0040-0041], [0044], [0054-0059], and [0061] – transmission/reception of data and control signals is performed through the one or more beam processes.).
Regarding Claim 3, Marinier discloses the method according to claim 2, wherein said communicating involves the network node to transmit signals to the terminal device in the beams assigned to the terminal device (Marinier: [0040-0041], [0044], [0054-0059], and [0061] – transmission/reception of data and control signals is performed through the one or more beam processes.).
            Regarding Claim 5, Marinier discloses the method according to claim 1, wherein the criterion is defined by at least one of: 
     for which terminal device there is largest gain for having a further beam assigned to it (Marinier: [0170] and [0175-0181] – different criteria for adding a new beam process including loss of signal (radio link failure, RLF) or to increase diversity/multiplexing (increased gain).), for which terminal device there is need for largest gain for having a further beam assigned to it (Marinier: [0170] and [0175-0181] – different criteria for adding a new beam process including loss of signal (radio link failure, RLF) or to increase diversity/multiplexing (increased gain).), and for which terminal device there is largest need for having a further beam assigned to it (Marinier: [0170] and [0175-0181] – different criteria for adding a new beam process including loss of signal (radio link failure, RLF) or to increase diversity/multiplexing (increased gain).).
            Regarding Claim 6, Marinier discloses the method according to claim 5, wherein said gain relates to at least one of phase coherent transmission gain, beam power gain (Marinier: [0240] – suggested by compensated power by beamforming gain.), and beamforming gain (Marinier: [0025], [0050]).
Regarding Claim 7, Marinier discloses the method according to claim 1, wherein assigning the further beams to the terminal devices comprises: 
     obtaining a quality measure per beam per terminal device at least for a further beam by which the initial set of beams is to be expanded (Marinier: [0010], [0097] – corresponds to UE determining a beam quality via received signal strength.);  
     evaluating the criterion for assigning one of the further beams to any of the terminal devices according to the obtained quality measure (Marinier: [0170] and [0175-0181] – different criteria for adding a new beam process including loss of signal (radio link failure, RLF) or to increase diversity/multiplexing (increased gain).);  and 
     assigning said one further beam to the terminal device for which the criterion is fulfilled (Marinier: [0170] and [0175-0181] – different criteria for adding a new beam process including loss of signal (radio link failure, RLF) or to increase diversity/multiplexing (increased gain).).
           Regarding Claim 8, Marinier discloses the method according to claim 7, wherein the quality measure per beam per terminal device further is obtained for the beams in the initial set of beams (Marinier: [0077-0084] – this feature is suggested as a capability of the UE to receive using at most N beam processes, these processes include a plurality of beams, wherein the UE uses a prioritization rule for the number of beams. [0086] describes a semi-static configuration of antenna ports per beam, suggesting an exchange of control messages (indication) for mapping the port(s) to beam(s). [0087] describes an explicit indication for a beam process, and [0088] describes implicit indications. [0170-0171] describes indications for initiating an additional beam process (set of beams). See also [0175-0181] – different criteria for 
            Regarding Claim 9, Marinier discloses the method according to claim 1, wherein the resource utilization threshold pertains to at least one of: 
     usage of an external transport interface of the network node (Marinier: [0086] describes a semi-static configuration of antenna ports per beam, suggesting an exchange of control messages (indication) for mapping the port(s) to beam(s). See also [0178] for usage restriction types.), hardware resources of the network node and/or the terminal devices, transmission power of the network node and/or the terminal devices, and total number of beams used by the network node (Marinier: [0077-0084] – this feature is suggested as a capability of the UE to receive using at most N beam processes, wherein the UE uses a prioritization rule for the number of beams. [0086] describes a semi-static configuration of antenna ports per beam, suggesting an exchange of control messages (indication) for mapping the port(s) to beam(s). [0087] describes an explicit indication for a beam process, and [0088] describes implicit indications. [0170-0171] describes indications for initiating an additional beam process (set of beams).).
           Regarding Claim 10, Marinier discloses the method according to claim 9, wherein the usage of the transport interface relates to at least one of: 
     downlink communications and uplink communications between the network node and the terminal devices (Marinier: [0086] and [0178] – types of communications under usage restrictions necessarily include UL/DL as required in mMTC, URLLC, and eMBB.).
Regarding Claim 11, Marinier discloses the method according to claim 9, wherein the transport interface is shared between at least two radio equipment and/or between at least two radio equipment controllers (Marinier: [0274-0306] – network architecture includes one or more devices operable to act as radio equipment and/or controllers to establish at least an interface between one another.).
           Regarding Claim 13, Marinier discloses the method according to claim 1, wherein the evaluating is performed per scheduling instant of the terminal devices (Marinier: [0065] – beam process evaluation based on a scheduling unit.) and/or upon reception of measurement reports from the terminal devices (Marinier: [0065] – beam process evaluation includes reference signals.).
            Regarding Claim 14, Marinier discloses the method according to claim 1, wherein the beams are generated using analog-digital hybrid beamforming (Marinier: [0026] – beam-based procedures include analog, digital, and hybrid beamforming.).

           Claim 15, directed to an apparatus embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Marinier further discloses the device comprising at least processing circuitry in Figure 7E.
            Regarding Claim 16, Marinier discloses the network node according to claim 15, wherein: 
     the processing circuitry is programmable (Marinier: [0307] – programmable digital logic circuitry.);  and 
     the network node further comprises: 
          a non-transitory computer readable storage medium storing instructions that, when executed by the processing circuitry, cause the network node to perform: the determining, the obtaining, and the evaluating (Marinier: [0307] – corresponds to non-transitory computer-readable medium.).

            Claim 17, directed to a device embodiment of claim 1, recites similar features as claim and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Marinier further discloses the device comprising at least processing circuitry in Figure 7F.
            Claim 18, directed to an article of manufacture embodiment of claim 17, recites similar features as claim 17 and is therefore rejected upon the same grounds as claim 17. Please see above rejection of claims 17 and 1. Marinier further discloses the medium in at least [0317-0320].

Claim Rejections - 35 USC § 103
9.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


11.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.         Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of United States Patent Application Publication 2020/0091608 A1 to Alpman et al. (hereinafter “Alpman”).
            Regarding Claim 4, Marinier discloses the method according to claim 2, wherein Marinier describes setting phase-only weight for beamforming (Marinier: [0028-
             However, this feature cannot be considered new or novel in the presence of Alpman. Alpman is also concerned with determining desired beamforming for wireless communications (Alpman: [0011] and [0620]). Alpman discloses for those terminal devices having at least two beams assigned, phase coherent communication is used for said at least two beams (Alpman: [1625] and [1635] – corresponds to determining two bands to be phase coherent.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Marinier in view of the method of Alpman to using phase coherency between two beams/bands for the reasons of increasing receiver gain (Alpman: [0011]).

Allowable Subject Matter
14.         Claims 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

16.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2018/0351624 A1 to Hakola et al. at [0018-0020], [0030], [0033], [0055], [0059];
US PGPub 2016/0066197 A1 to Park et al. at [0079], [0095];
US PGPub 2018/0269958 A1 to Garcia et al. at [0002], [0040], [0049]; and
US PGPub 2019/0014570 A1 to Nam et al. at [0086], [0096].

17.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 23, 2021